Citation Nr: 0127758	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  97-20 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether there was clear and unmistakable error in a June 1953 
RO decision denying service connection for a left eye 
cataract and callosities of the soles of the feet.

Whether new and material evidence has been submitted to 
reopen the veteran's claims for service connection for a left 
eye cataract and callosities of the soles of the feet.

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran had active service from February 1953 to June 
1953.

This appeal arises from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim for service 
connection for a right eye disability and his application  to 
reopen a claim for service connection for callosities of the 
soles of the feet.

This appeal also arises from a January 1998 RO rating 
decision, which denied the veteran's application to reopen 
his claim for service connection for a left eye cataract, and 
a January 2000 RO rating decision, which found that there was 
no clear and unmistakable error in a June 1953 RO decision 
that denied the veteran's original claims of service 
connection for a left eye cataract and callosities of the 
soles of the feet.

This final decision will be limited to the issues of whether 
there was clear and unmistakable error in a June 1953 RO 
decision denying service connection for a left eye cataract 
and callosities of the soles of the feet, and whether new and 
material evidence has been submitted to reopen the veteran's 
claims for service connection for a left eye cataract and for 
callosities of the soles of the feet.  The remaining claim of 
service connection for a right eye disability and (as the 
result of the decision below) the reopened claims of service 
connection for a left eye cataract and for callosities of the 
soles of the feet will be addressed in the remand appended to 
this decision.




FINDINGS OF FACT

1.  The unappealed June 30, 1953 RO decision, which denied 
service connection for a left eye cataract and for 
callosities of the soles of the feet, was not undebatably 
erroneous.

2.  The veteran has submitted evidence since the June 1953 
decision which was not previously of record, is not 
cumulative, and is both relevant and so significant that it 
must be considered in order to fairly decide the merits of 
the claims for service connection for a left eye cataract and 
for callosities of the soles of the feet.


CONCLUSIONS OF LAW

1.  The June 1953 RO decision denying service connection for 
a left eye cataract and for callosities of the soles of the 
feet was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991); 38 C.F.R. § 3.105(a) (2001).

2.  The evidence received since the rating decision dated in 
June 1953 is new and material; the veteran's claims for 
service connection for a left eye cataract and for 
callosities of the soles of the feet are reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board of Veterans' Appeals (Board) observes that the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996).  It was specifically stated in the VCAA 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See VCAA (codified as 
amended at 38 U.S.C.A. § 5103A(f) (West Supp. 2001)).  It is 
noted that regulations adopted by VA implementing the VCAA 
include changes to the standard for determining new and 
material evidence under 38 C.F.R. § 3.156(a), and provides 
for limited assistance to claimants seeking to reopen 
previously denied claims.  VA's authority to provide such 
additional assistance is provided by 38 U.S.C.A. § 5103A(g) 
(West Supp. 2001) which states that nothing in section 5103A 
precludes VA from providing such other assistance as the 
Secretary considers appropriate.  However, these changes are 
applicable only to claims to reopen filed on or after August 
29, 2001.  See 66 Fed. Reg. 45620, 45628-45629.  Here, the 
veteran's claim was filed prior to August 29, 2001, and, as 
such, these changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, since the veteran's claims 
are reopened, VA's duty to assist is clearly triggered under 
the cited legal authority, and such is addressed in the 
remand below.  As for the veteran's claims of clear and 
unmistakable error, although the RO did not readjudicate this 
claim after the VCAA enactment, it is the determination of 
the Board that there is no resultant prejudice to the veteran 
inasmuch as the issue before the Board involves a prior 
rating action and such a claim must be adjudicated based upon 
the facts and evidence before the RO at the time of the 
rating action in question.  Generally see Livesay v. 
Principi, 15 Vet. App. 165 (2001) (per curiam) (en banc).  
Moreover, the notice provisions of the VCAA and its 
implementing have been met inasmuch as the veteran and his 
representative have been informed by the Statement of the 
Case of the applicable law and regulations, and there are no 
apparent gaps in the available pertinent evidence which could 
be filled by further development.  

I.  Clear and Unmistakable Error Claims

The veteran has raised the issue of whether there was clear 
and unmistakable error in a rating decision of June 30, 1953, 
which denied service connection for a left eye cataract and 
for callosities of the soles of the feet.  It has been 
contended that the unappealed June 30, 1953, rating decision 
which denied service connection for a left eye cataract and a 
bilateral foot disability, was clearly and unmistakably 
erroneous.  The record shows that the July 1, 1953, notice of 
denial sent by VA to the veteran included notice of the right 
of appeal.  As the veteran was properly notified of this 
decision, including his appellate rights, the rating decision 
is final and binding in the absence of clear and unmistakable 
error.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105.

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Even where the premise of the error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).

The Board must address the veteran's claims of clear and 
unmistakable error by evaluating the evidence of record at 
the time of the rating action in question.  The service 
medical records available at that time showed that when he 
was examined in November 1952 for entry into service his eyes 
and feet were normal.

Service records show that on February 20, 1953, with respect 
to the veteran's physical condition, it was reported that the 
veteran had defects which required special consideration in 
his assignment.  The listed defects included a cataract in 
the left eye and loss of vision in the left eye.

Clinical records show that the veteran was seen on April 7, 
1953, for complaints which included pain on walking with 
considerable calluses prior to entry to service and inability 
to keep up with the troops after he had come into the 
service.  It was indicated that the veteran's callous 
abnormalities were largely due to weight bearing 
abnormalities.

On April 14, 1953, with respect to the veteran's physical 
condition, it was reported that he had defects which required 
special consideration in his assignment.  The listed defects 
included light perception only in the left eye due to a 
cataract and marked callosities on both feet.

At the time of a May 1953 discharge examination, the veteran 
reported that he was treated for an eye cataract in 1940 and 
1950, and was treated for bilateral foot calluses in 1952.  
It was noted that the veteran reported to sick call on 
February 16, 1953, because of left arm pain and visual 
difficulties in the left eye.  It was further noted that he 
continued to report on sick call for painful feet.  Physical 
examination revealed a cataract of the left eye and marked 
calluses of the soles of both feet.  It was opined on the 
separation examination that the veteran had had multiple 
somatic complaints in February 1953 that were out of 
proportion with the amount of disease found, and that he was 
being separated from service because of an inadequate 
personality disorder.

Later the same month, in a Medical Board Proceeding, it was 
determined that the veteran's cataract of left eye existed 
prior to service and his callosities of both feet existed 
prior to service.  It was found that neither condition was 
permanently aggravated by active duty.

The rating decision of June 30, 1953 denied service 
connection for traumatic cataract of the left eye and marked 
callosities of the soles of the feet.  That decision, after 
noting that no defects were noted at the time of the 
veteran's enlistment, indicated that the veteran sought 
treatment shortly after entering the service.  After noting 
the veteran's short period of service and the nature and the 
extent of the conditions when discovered, it was concluded 
that the presumption of soundness was rebutted by clear and 
unmistakable evidence of record and that the records failed 
to reveal a permanent increase in disability.

The evidence of record at the time of the June 30, 1953, 
rating decision indicated that the veteran had, in fact, been 
treated for a left eye cataract and bilateral foot   calluses 
before he entered the service.  The rating decision concluded 
that, based upon the evidence of record, the presumption of 
soundness was rebutted and that there was no evidence to 
suggest that there had been an increase in the level of 
either disability.  Accordingly, the veteran's claims were 
denied as the disabilities for which he was claiming service 
connection pre-existed service and were not permanently 
worsened during service.

The Board finds that, while there is some question as to 
whether there was sufficient evidence to rebut the 
presumption of soundness raised by the veteran's pre-
enlistment examination, there was clearly some evidence to 
support the RO's decision.  Specifically, it recorded in the 
service medical records that the veteran had had a cataract 
and foot problems prior to service and, on April 7, 1953, it 
was noted that he had had complaints which included pain on 
walking with considerable calluses (emphasis added) prior to 
entry to service.  Thus, aside from the Medical Board's 
unequivocal conclusion that the disabilities in question 
preexisted service and were not aggravated therein, which was 
accompanied by an examination of the veteran, clinical 
findings recorded during service suggested significant foot 
difficulties prior to as well as during service.  The 
preexisting cataract was noted several times and there is no 
opinion to indicate a chronic worsening of underlying 
preexisting cataract.  Accordingly, while the Board might 
arrive at a more favorable determination today, there was 
certainly evidential support for the RO's conclusions that 
the veteran's eye and foot disabilities clearly and 
unmistakably preexisted service and were not aggravated 
therein.  In other words, the 1953 decision was not 
undebatrably erroneous. 

While the veteran correctly argues that no eye or foot 
trouble was noted on the entrance examination, this was 
acknowledged in the 1953 rating decision as well.  The 
veteran's contention that there was failure to apply the 
presumption of soundness in 1953 to the left eye cataract and 
bilateral foot disability has no merit as specific reference 
to the presumption was made in the text of the June 1953 
rating decision.

It has been argued that a proper application of the 
presumption of soundness would have resulted in an award of 
benefits.  While there was evidence in support of the 
veteran's claims, there was also evidence in support of the 
June 1953 decision that denied the claims.  The veteran's 
argument is a mere dispute with how the RO weighed that 
evidence in June 1953; it does not meet the standard of clear 
and unmistakable error in the failure to grant service 
connection for a left eye cataract and a bilateral foot 
disability.

In reaching this decision, the Board is mindful of the Court 
of Appeals for Veterans Claims' decision that held, decades 
after the 1953 decision, that a medical board finding that a 
condition was preexisting and not aggravated by active 
service was of little, if any, probative value.  See Miller 
v. West, 11 Vet. App. 345 (1998).  However, aside from the 
fact the medical board in question was accompanied by a 
physical examination of the veteran, the Board notes that in 
a claim of CUE is based on the law in effect at the time of 
the rating decision under review.

The Board also notes that the RO was not precluded from using 
its own medical judgment at the time of the 1969 decision.  
Subsequent to the 1969 decision, the Court held that 
adjudicators were not free to substitute their own judgment 
for that of medical professionals.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  However, Colvin would not apply 
retroactively.  VAOPGCPREC 9-94 (1994).  As the rating board 
issuing the 1953 decision contained a medical doctor, the RO 
could reasonably have concluded under the law as it then 
stood that it could make medical judgments.

There is nothing in the evidence on file at the time of the 
June 1953 which would compel a conclusion, to which 
reasonable minds could not differ, that the veteran's left 
eye cataract and bilateral foot disability were incurred in 
or aggravated during his approximately 4 months of active 
service.  The record does not demonstrate undebatable error 
or fact or law in the June 1953 RO decision, the correction 
of which would mandate a grant of service connection for a 
left eye cataract and a bilateral foot disability. 

For there to be clear and unmistakable error, under Fugo, the 
error, of fact or law, when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  In essence, to find clear and 
unmistakable error requires the Board to find that, absent 
the error, the RO would have found that a left eye cataract 
and a bilateral foot disability had their onset in service or 
pre-existed service and were aggravated.

The service medical records show that diagnoses of the 
veteran's left eye cataract and a bilateral foot disability 
were made in service, and that these conditions existed prior 
to service.  Based upon this, it certainly may not be assumed 
that the RO would have concluded that these conditions did 
not pre-exist service.  Moreover, based upon the fact that 
the veteran began receiving treatment for these conditions 
shortly after he entered active duty, it can not be assumed 
that the RO would have concluded that the conditions were 
aggravated during service.  Accordingly, the Board finds that 
the June 30, 1953, rating decision of the originating agency 
was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 5107, 7105; 38 C.F.R. § 3.105(a).

II.  Requests to Reopen

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

As noted above, the veteran's claims for service connection 
for a left eye cataract and for callosities of the soles of 
the feet were originally denied by an unappealed June 1953 RO 
decision.  The evidence which was of record at the time of 
this decision was limited to the veteran's service medical 
records.

The documents which have been made part of the record since 
the June 1953 RO decision denying the veteran's claim for 
service connection for a left eye cataract and for 
callosities of the soles of the feet include private medical 
reports and records, VA medical records, and statements from 
his brother and from a long time acquaintance.

In attempting to reopen his claims, the veteran avers that he 
never had any trouble with his left eye or his feet before 
service.  He asserts that his left eye problems began in 
service and were the result of injury, and that his bilateral 
foot problems were caused by the fact that the shoes he was 
given when he entered the service were too small.

A veteran is entitled to compensation for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110 (West 1991).  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).
The medical evidence submitted in support of the veteran's 
application to reopen his claims includes a September 1997 
report from a private podiatrist.  The podiatrist indicated 
that the veteran's military records were reviewed.  The 
podiatrist related that the veteran had blisters and problems 
with his feet from the military which created the trauma.  It 
was opined that the veteran currently had circulatory 
problems of his feet as well as unrelenting calluses and 
dermatitis from the military.

Additional evidence submitted in support of the veteran's 
application to reopen his claims includes two February 1998 
statements.  The veteran's brother, in one statement, related 
that the veteran's mother had an eye problem but that the 
veteran did not have any eye problems before service, that 
the veteran was not diagnosed with a cataract before he 
entered the service and that he returned home from service 
with bad eyesight.  A long time acquaintance, in another 
statement, related that the veteran did not have any eye 
problems before service, that he was not diagnosed with a 
cataract before he entered the service, and that on returning 
home from service his eyesight was not the same.

The Board finds that the recently dated evidence was not 
previously of record, is not cumulative, and is both relevant 
and so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection 
for a left eye cataract and for callosities of the soles of 
the feet.  Hodge, supra; 38 C.F.R. § 3.156.  Accordingly, the 
Board finds that new and material evidence has been submitted 
to reopen the veteran's claims for service connection for a 
left eye cataract and for callosities of the soles of the 
feet, and the June 1953 RO decision denying service 
connection is not final.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156.








ORDER

There was no clear and unmistakable error in the June 1953 RO 
decision, which denied service connection for a left eye 
cataract and callosities of the soles of the feet.

New and material evidence has been submitted to reopen the 
veteran's claims for entitlement to service connection for a 
left eye cataract and callosities of the soles of the feet; 
to this extent only, the appeal is granted.


REMAND

The veteran contends that he was hit in the right eye with a 
baseball while in service and a private physician, T.T.H., 
M.D., in an August 1997 statement, has indicated that this 
injury resulted in traumatic glaucoma and the loss of sight.  
The current record shows that the veteran was seen by Dr. H. 
in 1999 and 2000 but that these treatment records have not 
been secured.  In addition, the record shows that, while the 
veteran was seen at a VA Outpatient Clinic during the period 
from April 1999 through December 1999, these treatment 
records have not been associated with the claims file.

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001)) 
has redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  The Board finds that there is a further duty to 
assist the veteran with the development of his claim.

Following a review of the record, to include the recently 
received medical report, it is the Board's judgment that he 
should be afforded a VA ophthalmology examination that 
includes a review of all of the relevant medical evidence of 
record and an opinion addressing the veteran's assertion that 
his current left and right eye disabilities began during or 
as the result of active duty.  He should also be afforded a 
VA podiatry examination that includes a review of all of the 
relevant medical evidence of record and an opinion addressing 
the question of whether the veteran's  current bilateral foot 
disability was incurred in or aggravated by active service.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097- 98 
(2000); 38 U.S.C.A. § 5103A. 

The Board also notes that, in light of the change in the law, 
the RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & Supp. 2001) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159) are fully complied with and satisfied. 

Accordingly, this case will be REMANDED to the RO for the 
following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any VA 
and non-VA health care providers who have 
treated him for eye or foot problems 
since service.  After securing any 
necessary authorization, the RO should 
secure copies of all pertinent treatment 
reports identified by the veteran which 
are not currently of record, including 
the treatment records of Dr. H.  All 
records obtained should be associated 
with the claims file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

3.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
ophthalmology examination.  The examiner 
is requested to conduct a review of the 
veteran's claims file, including the 
service medical records, private medical 
reports, and VA treatment records.  
Following this review, and an examination 
of the veteran, the examiner is requested 
to offer an opinion with supporting 
analysis, as to whether it is at least as 
likely as not that any current eye 
disability either began during or as the 
result of service.  Should it be 
concluded that a current eye disability 
pre-existed service, an opinion with 
supporting analysis is requested as to 
whether it is at least as likely as not 
that such an eye disability was 
chronically worsened during service.  A 
complete rationale for all opinions 
expressed should be provided.

The RO should also schedule the veteran 
for a VA podiatry examination.  The 
examiner is requested to conduct a review 
of the veteran's claims file, including 
the service medical records, private 
medical reports, and VA treatment 
records.  Following this review, and an 
examination of the veteran, the examiner 
is requested to offer an opinion with 
supporting analysis, as to whether it is 
at least as likely as not that any foot 
disability began during service.  Should 
it be concluded that a current foot 
disability pre-existed service, an 
opinion with supporting analysis is 
requested as to whether it is at least as 
likely as not that such foot disability 
was permanently worsened during service.  
A complete rationale for all opinions 
expressed should be provided.
The claims file must be made available to 
the examiners before the examinations, 
for proper review of the medical history.  
The examination reports should reflect 
whether such a review of the claims file 
was made.

Prior to the examinations, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations.  See 
38 C.F.R. § 3.655 (2001).

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for a left eye 
disability, a right eye disability and a 
bilateral foot disability.  If any of the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and they should be afforded 
the appropriate period of time to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this REMAND is to obtain additional 
development, and the Board intimates no opinion as to the 
ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 


